Citation Nr: 1526113	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-33 844	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a beginning date prior to November 8, 2011, for the receipt of Dependents Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to March 1971.  The appellant is the Veteran's son.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 administrative decision by the Department of Veterans Affairs (VA) Education Center in Buffalo, New York.  


FINDINGS OF FACT

1.  The appellant was born on July [redacted], 1992.

2.  In a November 8, 2011, rating decision, the Veteran was found to be permanently and totally disabled, effective from August 31, 2010.

3.  In December 2011, the appellant applied for DEA benefits and elected to begin receiving such benefits on September 1, 2010, indicating that he was then enrolled in a program of study at an institution of higher learning.

4.  When interpretive doubt is resolved in favor of the appellant, his elected beginning date of September 1, 2010, is a permissible date for him to begin receiving DEA benefits as it is after the effective date of the Veteran's permanent and total rating.



CONCLUSION OF LAW

Resolving interpretive doubt in favor of the appellant, the appellant is entitled to beginning date of September 1, 2010, for the recepit of Chapter 35 educational assistance benefits.  38 U.S.C.A. § 3512 (West 2014); 38 C.F.R. § 21.3041 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the record shows that the Veteran became permanently and totally disabled for VA purposes effective August 31, 2010, and that basic eligibility under Chapter 35 for the Veteran's dependents was established as of that date.  VA notified the Veteran of that decision, which was rendered on November 8, 2011, in a letter dated on November 29, 2011.  In December 2011, the agency of original jurisdiction (AOJ) received the appellant's application for Chapter 35 educational assistance benefits (DEA benefits).  The appellant indicated that he had begun a program of study at the State University of New York (SUNY), in Canton, New York, and elected to receive DEA benefits beginning on September 1, 2010.  In January 2012, the AOJ sent to the appellant a letter acknowledging receipt of his application for DEA benefits.  The AOJ stated that it had issued a certificate of eligibility and had used November 8, 2011, as the beginning date of eligibility.  The AOJ also informed the appellant that he had the right to choose a beginning date of August 31, 2010; November 29, 2011; or any date between those two dates, but that VA must receive the appellant's choice of a beginning date within 60 days.  Otherwise, a beginning date of November 8, 2011, would be assigned.  The appellant did not respond within 60 days of the AOJ's January 2012 letter and by way of letters dated in March and April 2012, the appellant was informed that VA would not pay educational assistance benefits for schooling that began prior to November 8, 2011, because eligibility for Chapter 35 benefits was not established until that date.  The appellant disagreed with that determination.

Where eligibility to receive educational assistance is derived from a Veteran with a permanent and total disability, a child's period of eligibility may generally begin on the child's 18th birthday, or on the successful completion of the child's secondary schooling, whichever first occurs.  38 C.F.R. § 21.3041(a) (2014).  If, as in the instant case, the effective date of the permanent and total rating (here, August 31, 2010) and the date of notification to the veteran occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  The child can elect as a beginning date the effective date of the permanent and total rating, the date VA notifies the veteran of the permanent and total rating, or any date in between.  38 C.F.R. § 21.3041(a)(2)(ii).

The applicable regulation provides that VA must provide written notice to certain eligible children informing them of their right to elect the beginning date of their period of eligibility, which notice must identify the beginning dates the child may choose from and must contain a statement that the child must make the election within 60 days of the date of the written notice.  38 C.F.R. § 21.3041(i)(1).  The regulation then provides that if the child does not elect a beginning date within 60 days of the VA's written notice informing the child of the right to elect a beginning date, the period of eligibility beginning date will be the date of the VA's decision that the Veteran had a permanent and total disability.  Id.  The regulation further provides, in pertinent part, that if, upon review of the child's application, VA determines the child is entitled to and eligible for an immediate award of DEA benefits, VA will for purposes of such award consider the beginning date of the child's period of eligibility to be the date of VA's decision assigning a permanent and total rating to the veteran from whom the child's eligibility is derived.  38 C.F.R. § 21.3041(i)(3).  The regulation then instructs VA to notify the child of his or her right to elect a beginning date in accordance with 38 C.F.R. § 21.3041(i)(3).

As noted above, at the time that he filed his December 2011 application for DEA benefits, the appellant made an election to begin receiving his DEA benefits on September 1, 2010.  The record also contains an enrollment certification that shows that the appellant began his course of study at SUNY Canton on August 23, 2010.  Although upon review of the appellant's December 2011 application for DEA benefits, the AOJ followed the procedures set forth in the applicable regulation in that it assigned a preliminary eligibility date of November 8, 2011, the appellant made clear in his application that he was electing to have his benefits begin on September 1, 2010.  In this regard, the Board notes that although somewhat confusing, when interpretative doubt is resolved in favor of the appellant, the regulatory language read as a whole seemingly allows for the chosen date of September 1, 2010, as it falls within the appellant's basic period of eligibility.  See 38 C.F.R. § 21.3041.  

Although the regulation seemingly imposes additional procedural requirements on the applicant after the initial application is filed, it is unclear to the Board why, in a case such as this, the election made on the application for DEA benefits with regard to the desired beginning date for receipt of those benefits would not serve as a valid election.  Indeed, Part IV of VA Form 22-5490 (Dependents' Application for VA Education Benefits) pertains specifically to the applicant's election of a beginning eligibility date and provides space for the applicant to elect such a date.  The applicant must also certify that he or she "understand[s] the effects of an election to receive DEA benefits" and that he or she "elect[s] to receive such benefits" as of the chosen date.  The Board does not dispute the regulatory language or the fact that the AOJ followed regulatory instruction when it assigned an eligibility date of November 8, 2011, in this case.  Rather, the Board questions whether the regulation was intended to apply in a case such as this where an applicant made clear at the time that the application for DEA benefits was filed the desired beginning date for receipt of those benefits, where the date chosen is a valid date.  If an applicant is, in essence, unable to make a valid election with regard to the desired beginning date for his or her receipt of DEA benefits at the time the he or she files the application for such, that section of VA Form, 22-5490, entitled "DEA applicant and Election Information" is simply superfluous and inclusion of such a section on the form is inappropriate and confusing.  In other words, the application itself allows for what appears to be a valid election of a beginning date.  If it could never constitute a valid election, VA would seemingly have never included the option to choose on the form.

Overall, the Board finds that the appellant is entitled to a beginning date of September 1, 2010, for his receipt of DEA benefits.  Despite the regulatory language, the Board finds no reason to impose additional burdens on the claimant in a case such as this where he clearly chose a permissible date upon which to begin receiving DEA benefits at the time that he filed his December 2011 application.  


ORDER

Entitlement to a beginning date of September 1, 2010, for Chapter 35 educational assistance benefits is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


